Title: To Thomas Jefferson from John Marshall, 2 March 1801
From: Marshall, John
To: Jefferson, Thomas



Sir
Washington March 2d. 1801

I am this instant honord with yours of to day.
Not being the Secretary of State, & only performing the duties of that office at the request of the President, the request becomes indispensably necessary to give validity to any act which purports to be done on the 4th. of March.
In the confidence that it will be receivd I shall immediately proceed to sign the sea letters. No form is prescribd. Any letter desiring me to do the duties of the office generally on the 4th. of March will be sufficient.
I shall with much pleasure attend to administer the oath of office on the 4th. & shall make a point of being punctual. The records of the office of the department of state furnish no information respecting the oaths which have been heretofore taken. That prescribd in the constitution seems to me to be the only which is to be administerd. I will however enquire what has been the practice.
The chief clerk of this department will attend you at the time requested.
I have the honor to be with great respect Sir Your most obedt. hble Servt

J Marshall
 
